*1236Appeal from a judgment of the Jefferson County Court (Kim H. Martusewicz, J.), rendered April 26, 2004. The judgment convicted defendant, upon a jury verdict, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him following a jury trial of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]) and criminal possession of a controlled substance in the third degree (§ 220.16 [1]), defendant contends that the conviction is not supported by legally sufficient evidence. We reject that contention (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The confidential informant and various police officers identified defendant at trial, and the confidential informant testified that he purchased drugs from defendant. In addition, at least two of the officers who identified defendant testified that they were familiar with him based on prior encounters with him. Thus, it cannot be said that the evidence is legally insufficient to support the conviction (see People v Golden, 24 AD3d 806 [2005]; People v Wright, 13 AD3d 726, 727-728 [2004], lv denied 5 NY3d 857 [2005]). Also contrary to defendant’s contention, the verdict is not against the weight of the evidence (see generally Bleakley, 69 NY2d at 495). Present—Hurlbutt, J.P., Gorski, Martoche, Smith and Green, JJ.